GULOTTA, Judge
(dissenting).
I respectfully dissent.
While the majority in the instant matter “reaffirms the holding”1 in the Howard case recently decided by this court, it nevertheless reaches a different result.
I fail to discern any material difference between the facts in that case and the facts in this matter. I am, therefore, unable to reconcile the different holdings in the two cases. Because I am of the opinion that the result reached in Howard is correct, I respectfully dissent in the instant matter.

. Relating to the admissibility of evidence to prove the loan was obtained through fraudulent representations without the necessity of affirmatively pleading fraud.